Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kentaro Higuchi on behalf of Mr. Joe Mckinny Muncy (Reg. No. 32,334) on 3/8/2022.

The application has been amended as follows: 
Amend the claim according to the “Proposed Examiner’s Amendment” shown in the email of 3-7-2022 (see Appendix).

Reasons for Allowance
3.	Claim 1 is allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the closest prior art of record fails to teach the features: “extracting a feature vector of rolling bearing data by processing the clustered and cleaned data to generate the feature vector to characterize conditions of vibration fault features, the feature vector comprising time-domain parameters and power spectrum entropy” and “wherein, based on analysis, the time-domain parameters and the power spectrum entropy are selected as input attribute in a random forest method of feature parameters” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Discussions of the closest prior art can be found in the Office Action of 01/05/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857